Citation Nr: 1125898	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for lung cancer.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in Newark January 2010.  A transcript is of record.  

The issues of entitlement to service connection for a low back disorder and an initial rating in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony at a January 2010 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his service connection claims for bilateral hearing loss, tinnitus, and lung cancer.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for lung cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c) (2010).

The Veteran testified at the January 2010 Board hearing that he wanted to withdraw the service connection claims for bilateral hearing loss, tinnitus, and lung cancer.  

Because the Veteran has withdrawn his appeal as to the above issues, there remain no allegations of error of fact or law for appellate consideration on those issues, and the Board does not have further jurisdiction.



ORDER

The appeals with respect to the service connection claims for bilateral hearing loss, tinnitus, and lung cancer are dismissed without prejudice.


REMAND

The Veteran seeks service connection for a low back disorder.  The service treatment records show that he fell on his back in October 1965 and was diagnosed with acute low back strain.  He was afforded a VA examination in September 2007 addressing the spine.  On physical examination, the examiner diagnosed moderate osteoarthritic changes of the lumbar spine and osteoarthritis of the thoracic spine but did not offer an etiology opinion on the thoracolumbar spine disorder.  

As the record shows an in-service injury to the spine, a current thoracolumbar spine disorder, and the Veteran's competent statements of suffering from back pain since service, a medical opinion addressing whether there is any relationship between the Veteran's present disorder and his injury in service is warranted.

With respect to the claim for an increased rating for PTSD, the Veteran testified that he had been attending weekly sessions at the Trenton Vet Center for the past 12 months, dating treatment from January 2009 to December 2009.  The record reflects a Vet Center psychosocial assessment dated in February 2009 but there are no other pertinent records.  VA must make reasonable efforts to obtain the outstanding Vet Center records before a decision can be made on the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the Trenton Vet Center, particularly from January 2009 to December 2009 but also including any treatment from December 2009 to the present.  The address of record is : Vet Center, Readjustment Counseling Service, 934 Parkway Avenue, 2nd Floor, Ewing, New Jersey 08618.

2.  Schedule the Veteran for an examination to determine whether it is at least as likely as not (i.e., 50 percent chance or greater) that his thoracolumbar spine disorder is related to his injury in service.

The claims file must be reviewed in conjunction with this examination.  A rationale for all opinions must be provided.

If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

3.  Thereafter, any additional development deemed necessary should be conducted.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


